Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed April 1, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “48” on line 10 of paragraph 81, “18B” on line 6 of paragraph 82, “24” on lines 13 and 42 of paragraph 86, and “67” on line 83 of paragraph 86.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because figure 8A does not include the proper cross sectional shading in accordance with MPEP 608.02 and 37 CFR 1.84(h)(3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “is provided” on line 2 can be easily implied and therefore should be deleted.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: “a pair of lifter plates” on line 9 of paragraph 81 is confusing since only one lifter plate is identified in the drawings.  It appears that “62” on line 16 of paragraph 86 should be changed to --62’-- to avoid confusion.  It appears that “22” on line 54 of paragraph 86 should be changed to --20-- to avoid confusion.  On line 78 of paragraph 86, “being configured to 66 engagement” is grammatically awkward and confusing.  
Appropriate correction is required.

Claim Objections
Claims 11-13 are objected to because an article should be inserted between “and” and “outer” on line 2 of claim 11, “wherein the shanks are configured for sliding receipt within the slots of the inner panel” on lines 2-3 of claim 12 are redundant since claim 11 already sets forth said limitation, and “wherein the shanks are configured for sliding receipt within the slot portion of the plurality of keyhole shaped openings” on lines 2-3 of claim 13 are redundant since claim 11 already sets forth said limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 21-22 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “being moveable independently from one another” on line 6 of claim 1 render the claims indefinite because it is unclear when the pair of carrier members are moveable independently of one another.  Note that when the pair of carrier members are secured to the inner panel, they are no longer independently moveable relative to one another.
	Recitations such as “at least one alignment member extending outwardly from each of the pair of carrier members” on lines 7-8 of claim 1 render the claims indefinite because it is unclear how one alignment member can extend from two carrier members.  Did the applicant mean to recite that at least one alignment member extends outwardly from a respective one of the pair of carrier members? 
	Recitations such as “at least one of the alignment members . . . one of the carrier members” on lines 8-9 of claim 1 render the claims indefinite because it is unclear how the alignment member of a first one of carrier members can engage with one of the support features for maintaining a second one of the carrier members in a partially assembled position.  It is suggested that the applicant amend the claim to specify which one of the carrier members has the alignment member and recite that the one of the carrier member is maintained in the partially assembled position.
	Recitations such as “a fastener” on lines 2-3 of claim 2 render the claims indefinite because it is unclear if the applicant is referring to the alignment member set forth above or is attempting to set forth another element of the invention in addition to the alignment member set forth above.
	Recitations such as “said fastener” on lines 3-4 of claim 2 render the claims indefinite because it is unclear to which one of the plurality of fasteners set forth above the applicant is referring.
	Recitations such as “the at least one support feature” on line 5 of claim 2 render the claims indefinite because they lack antecedent basis.
	Recitations such as “said at least one fastener opening” on lines 2-3 of claim 3 render the claims indefinite because it is unclear how more than one fastener can extend from one fastener opening.
	Recitations such as “the shank” on line 3 of claim 3 render the claims indefinite because it is unclear to which one of the plurality of shanks set forth above the applicant is referring.
	Recitations such as “the at least one support feature” on line 4 of claim 3 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the head” on lines 4-5 of claim 3 render the claims indefinite because it is unclear to which one of the plurality of heads set forth above the applicant is referring.
	Recitations such as “the at least one support feature” on lines 1-2 of claim 4 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the shank” on line 3 of claim 4 render the claims indefinite because it is unclear to which one of the plurality of shanks set forth above the applicant is referring.
	Recitations such as “the at least one support feature” on lines 1-2 of claim 5 render the claims indefinite because they lack antecedent basis.
	Recitations such as “includes the bounded slot and the open slot” on lines 2-3 of claim 5 render the claims indefinite because it is unclear how one support feature can include two slots.
	Recitations such as “said at least one fastener opening” on line 5 of claim 5 render the claims indefinite because they lack antecedent basis.
	Recitations such as “said plurality of fastener openings” on line 6 of claim 5 render the claims indefinite because they lack antecedent basis.
	Recitations such as “one of the shanks of one of the fasteners” on lines 6-7 of claim 5 render the claims indefinite because it implies that one of the fasteners has more than one shank.  Since each of the fasteners has only one shank, the recitation is confusing.
	Recitations such as “one of the shanks of one of the fasteners” on line 8 of claim 5 render the claims indefinite because it implies that one of the fasteners has more than one shank.  Since each of the fasteners has only one shank, the recitation is confusing.
	Recitations such as “the shank” on line 5 of claim 6 render the claims indefinite because it is unclear to which one of the plurality of shanks set forth above the applicant is referring.
	Recitations such as “receipt through the bounded slot being configured for” on lines 5-6 of claim 6 render the claims indefinite because they are grammatically awkward and confusing.  Did the applicant mean to recite “receipt through the bounded slot and being configured for”?
	Recitations such as “the head” on lines 6-7 of claim 6 render the claims indefinite because it is unclear to which one of the plurality of heads set forth above the applicant is referring.
	Recitations such as “said at least one fastener” on line 4 of claim 7 render the claims indefinite because they lack antecedent basis.
	Recitations such as “said at least one fastener” on line 5 of claim 7 render the claims indefinite because they lack antecedent basis.
	Recitations such as “said at least one fastener” on line 2 of claim 9 render the claims indefinite because they lack antecedent basis.
	Recitations such as “one of the pair of carrier members” on line 3 of claim 9 render the claims indefinite because it is unclear if the applicant is referring to the at least one of the pair of carrier members set forth on line 3 of claim 7 or is attempting to set forth another one of the pair of the carrier members in addition to the carrier member set forth above.
	Recitations such as “the at least one fastener” on line 4 of claim 9 render the claims indefinite because they lack antecedent basis.
	Recitations such as “at least one of the plurality . . . keyhole shaped openings” on lines 4-5 of claim 11 render the claims indefinite because it is unclear if the applicant is setting forth “at least one of” the plurality of slots or if the applicant is setting forth at least one of the slots and the slot portion of the keyhole openings.
Recitations such as “the slot portion” on lines 7-8 of claim 11 render the claims indefinite because it is unclear to which one of the plurality of slot portions set forth above the applicant is referring.
Recitations such as “the diameter” on line 8 of claim 11 render the claims indefinite because it is unclear to which one of the plurality of diameters set forth above the applicant is referring.
Recitations such as “the diameter portion” on line 8 of claim 11 render the claims indefinite because it is unclear to which one of the plurality of diameter portions set forth above the applicant is referring.
Recitations such as “for sliding receipt within the plurality of slots and the slot portions” on lines 13-15 of claim 11 render the claims indefinite because it is unclear how the shanks can be configured for sliding receipt in the slots when the keyhole shaped option is selected on lines 4-5 of claim 11.  It is also unclear how the shanks can be configured for sliding receipt in the slot portions when the slot option is selected on lines 4-5 of claim 11.
Recitations such as “the barrier” on line 2 of claim 21 render the claims indefinite because they lack antecedent basis.
Recitations such as “a partially assembled position” on line 4 of claim 21 render the claims indefinite because it is unclear if the applicant is referring to the partially assembled position set forth above or is attempting to set forth another partially assembled position in addition to the one set forth above.
Recitations such as “the barrier” on line 2 of claim 22 render the claims indefinite because they lack antecedent basis.
Recitations such as “the dry side of the inner panel” on line 3 of claim 22 render the claims indefinite because they lack antecedent basis.  Note that claim 1 sets forth that the door panel structure rather than the inner panel has the dry side.
Recitations such as “the wet side of the inner panel” on line 4 of claim 22 render the claims indefinite because they lack antecedent basis.  Note that claim 1 sets forth that the door panel structure rather than the inner panel has the wet side.
	Recitations such as “a pair of alignment members extending outwardly from each carrier member” on lines 2-3 of claim 24 render the claims indefinite because it is unclear how the at least one alignment member which extends from only one of the carrier members can comprise two alignment members, one of which extends from the other carrier member.
	Recitations such as “the carrier member” on line 4 of claim 24 render the claims indefinite because it is unclear to which one of the plurality of carrier members set forth above the applicant is referring.
	Recitations such as “the carrier module is in the partially assembled position” on line 5 of claim 25 render the claims indefinite because they lack antecedent basis.  Note that claim 23 sets forth that the partially assembled position is for the two carrier members rather than the entire carrier module.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staser (US 5946858).  Staser discloses a carrier module 22 for a motor vehicle having a door panel structure 10 with an inner panel 14 separating a dry side from a wet side of the door panel structure, the inner panel having at least one opening (labeled below) bounded by a periphery (labeled below) and a plurality of support features 72, 74, the carrier module comprising:
a pair of carrier members 24, 26 coupled to one another by at least one cable 38, the pair of carrier members being moveable independently from one another; and
at least one alignment member 68, 70 extending outwardly from each of the pair of carrier members, at least one of the alignment members 68, 70 being configured for engagement within one of the plurality of support features 72, 74 for maintaining at least one of the carrier members in a partially assembled position unsecured to the inner panel (claim 1).

Claim 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staser (US 5946858).  Staser discloses a carrier module 22 for a motor vehicle having a door panel structure with an inner panel 14 separating a dry side from a wet side of the door panel structure, the inner panel 14 having at least one opening (labeled below) bounded by a periphery (labeled below) and a plurality of support features 72, 74, the carrier module comprising: 
two carrier members 24, 26 connected by a flexible member 38, each of the carrier members having: 
a window regulator rail 24, 26, and 
at least one alignment member 68, 70 extending outwardly from the carrier member, the at least one alignment member 68, 70 being configured for engagement within one of the plurality of support features 72, 74 for maintaining the carrier member 24, 26 in a partially assembled position unsecured to the inner panel 14; 
wherein the two carrier members 24, 26 are independently movable to hang in the partially assembled position (claim 23);
wherein the at least one alignment member 68, 70 includes a pair of alignment members 68, 76 and 70, 78 extending outwardly from each carrier member 24, 26 adjacent opposite upper and lower ends of each carrier member 24, 26, at least one of each pair of alignment members being configured for engagement within a separate one of the support features 68 and 80 and 70 and 82 for maintaining the carrier member 24, 26 in the partially assembled position unsecured to the inner panel (claim 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Staser (US 5946858) as applied to claim 1 above, and further in view of Kapes et al. (US 5581952).  Kapes et al. discloses a carrier member 14 having at least one fastener opening (labeled below) with a fastener 80 secured in said fastener opening, said fastener 80 being configured to extend outwardly from said fastener opening for receipt through at least one support feature 23 when the at least one carrier member 14 is in a partially assembled position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the alignment members 68, 70 of Staser with fasteners, as taught by Kapes et al., to enable a user to securely attach the upper portions of the carrier members 24 and 26 to the inner panel 14.
With respect to claim 3, the fastener 80 has a shank (not numbered, but shown in figure 5) extending outwardly from said at least one fastener opening to a head (labeled below), the shank being configured for receipt through the at least one support feature 23 with the head being configured for receipt of a dry side of a door panel structure.
With respect to claim 4, the at least one support feature 72, 74 is at least one of a bounded slot (not numbered, but shown in figure 1 and set forth on line 65 of column 2) formed through the inner panel 14 and an open slot extending into the periphery of the at least one opening, the shank being configured for receipt through at least one of the bounded slot and the open slot.

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Staser (US 5946858) in view of Kapes et al. (US 5581952) as applied to claims 2-4 above.  Kapes et al. further discloses that the at least one support feature comprises an open slot 23 extending into the periphery of at least one opening 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the support features 84 and 86 of Staser, as modified above, with fasteners and open slots, as taught by Kapes et al., to enable a user to more easily position and assemble the lower portions of the carrier members 24 and 26 to the inner panel 14.
It should be noted that the bounded slots 72 and 74 of Staser will remain in the inner panel 14 and will receive a separate one of the fasteners 80 therein.  The support features 84 and 86 will have been replaced by the open slot 23 and fastener 80, as taught by Kapes et al.  Thus, each of the carrier members 24, 26 will have a plurality of said at least one fastener opening with a separate one of the fasteners 80 secured in each said plurality of fastener openings, one of the shanks of one of the fasteners 80 being configured for receipt through the bounded slot 72, 74 and one of the shanks of one of the fasteners 80 being configured for receipt through the open slot 23.
	With respect to claim 6, the bounded slot 72, 74 is keyhole shaped, as shown in figure 1 and set forth on line 65 of column 2 of Staser, having a diameter portion 9not numbered, but shown in figure 1) having a diameter and a slot portion (not numbered, but shown in figure 1) extending from the diameter portion, wherein the slot portion has a width that is smaller than the diameter of the diameter portion, the shank of fastener 80 of Kapes et al. configured for receipt through the bounded slot being configured for receipt within the slot portion and the head of the fastener 80 of Kapes et al. being configured to overlie a substantially planar surface of the inner panel 14 of Staser adjacent the slot portion.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Staser in view of Kapes et al. as applied to claims 2-4 above, and further in view of Samways et al. (US 6571515).  Samways et al. discloses a barrier member 1 configured to close off at least one opening 2’ in an inner panel 2, the barrier member 1 being attached to at least one of a pair of carrier members 6 by at least one fastener 16 with the barrier member 1 being sandwiched between the head of said at least one fastener 16 and the at least one carrier member 6 (claim 7);
wherein the barrier member 1 is detached from one of the pair of carrier members 6 at the lower end 63 thereof (claim 8);
a washer 15 disposed in an interference fit on the at least one fastener 16 between the barrier member 1 and one of the pair of carrier members 6, the washer holding the barrier member 1 against the head (labeled below) of the at least one fastener 16 to provide a gap (labeled below) between the barrier member 1 and the at least one carrier member 6 (claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Staser, as modified above, with a barrier member, as taught by Samways et al., to close off the opening in the inner panel of Staser to prevent moisture from entering the interior of the vehicle through the vehicle door.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Staser in view of Kapes et al. and Samways et al. as applied to claims 7-9 above, and further in view of Smith et al. (US 2006/00173006).  Smith et al. discloses a barrier member 16 having a hinge 72 allowing the barrier member 16 to be folded.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Staser, as modified above, with a hinge, as taught by Smith et al., to accommodate for manufacturing tolerances and to increase the ease of assembling the barrier member to the inner panel.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Staser (US 5946858) in view of Kapes et al. (US 5581952).  Staser discloses a carrier module 22 for a motor vehicle having a door panel structure with an inner panel 14 and outer panel 12 defining an internal door cavity 16 therebetween, the inner panel 14 having an opening (labeled below) bounded by a periphery (labeled below) sized for receipt of the carrier module 22 therethrough with at least one of a plurality of slots extending into the periphery and a plurality of keyhole shaped openings 72, 74, with each keyhole shaped opening 72, 74 having a diameter portion (labeled below) having a diameter and a slot portion (labeled below) extending from the diameter portion, wherein the slot portion has a width that is less than the diameter of the diameter portion, the carrier module comprising:
a pair of carrier members 24, 26 operably coupled to one another via at least one cable 38, the pair of carrier members 24, 26 being moveable independently from one another, the pair of carrier members having fasteners 68 and 70 extending outwardly from the carrier members 24 and 26, the fasteners 68 and 70 being configured for sliding receipt within the plurality of slots and the slot portions.
Staser is silent concerning fasteners having shanks threaded into fastener openings in the carrier members.
However, Kapes et al. discloses a carrier member 14 having fastener openings (labeled below), and a plurality of fasteners 82 having shanks (labeled below) threaded into the fastener openings, the shanks extending outwardly from the carrier member 14 to a head (labeled below) spaced from the carrier member 14, the shanks being configured for sliding receipt within a plurality of slots and slot portions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Staser with threaded fastener openings and fasteners to more securely attach the carrier module to the inner panel of the vehicle door.
	With respect to claim 13, the shanks of the fasteners 82 are configured for sliding receipt within the slot portion of the plurality of keyhole shaped openings 72, 74 and the heads (labeled below) are configured to overlie a substantially planar surface of the inner panel 14 adjacent the reduced width slot portion.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Staser in view of Kapes et al., as applied to claims 11 and 13 above.
Staser, as modified by Kapes et al., discloses that the fasteners 68, 70 have been replaced with the threaded openings and fasteners of Kapes et al., but is silent concerning a plurality of slots extending into the periphery of the opening.
However, Kapes et al. discloses a slot 24 extending into a periphery of an opening 20, wherein a shank (labeled below) of a fastener 82 is configured for sliding receipt within the slot 24 and an enlarged head of the fastener 82 is configured to overlie a substantially planar surface of a inner panel adjacent the slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the fastener openings 80 and 82 of Staser, as modified above, with slots, as taught by Kapes et al., to increase the ease with which the carrier module can be attached to the inner panel.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Staser in view of Kapes et al. as applied to claims 11 and 13 above, and further in view of DE 10 2005 013 201.  DE 10 2005 013 201, in figure 4, discloses a barrier member 3 attached to at least one of carrier member 4 by at least one of a plurality of fasteners 8.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Staser, as modified above, with barrier member, as taught by DE 10 2005 013 201, to close off the opening in the inner panel to prevent moisture from entering the interior of the vehicle through the vehicle door.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Staser as applied to claim 1 above, and further in view of Samways et al. (US 6571515).  Samways et al. discloses a barrier member 1 configured to close off at least one opening 2’ in an inner panel 2, wherein the barrier 1 is spaced from and out of contact with the inner panel by a gap (labeled below) when the carrier module is in a partially assembled position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Staser with a barrier member, as taught by Samways et al., to close off the opening in the inner panel to prevent moisture from entering the interior of the vehicle through the vehicle door.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Staser as applied to claim 1 above, and further in view of DE 10 2005 013 201.  DE 10 2005 013 201, in figure 4, discloses at least one alignment member 8, when a carrier module 4 in an assembled position, brings a barrier 3 into compression with a dry side of an inner panel 2 and brings the at least one carrier member 4 into compression with a wet side of the inner panel 2.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Staser with a barrier, as taught by DE 10 2005 013 201, to close off the opening in the inner panel to prevent moisture from entering the interior of the vehicle through the vehicle door.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Staser as applied to claims 23 and 24 above, and further in view of DE 10 2005 013 201.  DE 10 2005 013 201 discloses, in figure 1A, a barrier member 3 configured to close off at least one opening in a inner panel 2 when a carrier module 4 is in an assembled position, wherein at least one alignment member 8 is adapted to position the barrier member 3 in spaced relation from the inner panel 2 by a gap (labeled below) when the carrier module 4 is in the partially assembled position (claim 25); further including a washer 31 disposed on the at least one alignment member 8, wherein the washer 31 is configured to hold the barrier 3 in spaced relation from the inner panel 2 (claim 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Staser with a barrier member, as taught by DE 10 2005 013 201, to close off the opening in the inner panel to prevent moisture from entering the interior of the vehicle through the vehicle door.

    PNG
    media_image1.png
    1596
    1111
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1666
    1123
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1626
    1146
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1646
    1109
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed April 1, 2022 have been fully considered but they are not persuasive.
	The applicant’s comments concerning the rejection of claim 1 are moot in view of the new grounds of rejection based on Staser (US 5946858).
	The applicant’s comments concerning Smith et al. and Furuyama are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634